45 F.Supp.2d 980 (1999)
THE PILLSBURY COMPANY, Plaintiff,
v.
The UNITED STATES, Defendant.
Slip Op. 99-41. Court Nos. 93-03-00161, 98-12-03190.
United States Court of International Trade.
May 3, 1999.

ORDER
MUSGRAVE, Judge.
Upon careful consideration of plaintiff's Motion to Consolidate Actions and to Establish a Trial Schedule, defendant's memorandum in opposition thereto, oral argument, and all other papers and proceedings, it is hereby:
ORDERED that plaintiff's Motion to Consolidate Actions and to Establish a Trial Schedule be, and hereby is, denied; and it is further
ORDERED that the parties shall confer and file, by June 2, 1999, a joint proposed Judgment Order in Court No. 93-03-00161 in accordance with the Slip-Op. 98-109, 18 F.Supp.2d 1034 granting summary judgment to the plaintiff; and it is further
ORDERED that if the parties are unable to file a joint proposed Judgment Order, then each party shall file a proposed Judgment Order by June 2, 1999.